Exhibit 10.2

SUPPLEMENTAL AGREEMENT

TO

THE THIRD CREDIT FACILITIES AGREEMENT

This Agreement is made to be effective from 23 June 2008 (the “Effective Date of
this Agreement”)

AMONG

INNOVEX (THAILAND) LIMITED (Registration No. Bor Aor Chor. Lor Por 253) with its
head office located at No. 79 Moo 4 Export Industrial Zone 2, Northern
Industrial Estate, Baan Klang Sub-district, Muang Lampoon District, Lampoon
Province (hereinafter referred to as the “Borrower”)

BANK OF AYUDHYA PUBLIC COMPANY  LIMITED  (“Bank of Ayudhya”) as the Facility
Agent (hereinafter referred to in this Agreement as the “Facility Agent”)

TMB BANK PUBLIC COMPANY LIMITED (“TMB Bank”) as the Security Agent  (hereinafter
referred to as the “Security Agent”).

AND

BANK OF AYUDHYA and TMB BANK as the Creditors (hereinafter referred to
collectively as the “Creditors” and individually as “Creditor”).

WHEREAS

(D) The Borrower entered into the Third Credit Facilities Agreement dated 19
December 2006 (the “Third Credit Facilities Agreement”) with the Facility Agent,
the Security Agent and the Creditors.

(B)       The Borrower, the Facility Agent, the Security Agent and the Creditors
intend to amend the Third Credit Facilities Agreement pursuant to the terms and
conditions of this Agreement.

2. Definition and Interpretation   The parties agree as follows:

1.1       Words and expressions used in this Agreement shall have the same
respective meanings as the words and expressions defined in the Third Credit
Facilities Agreement except as otherwise defined in this Agreement.

1.2 In this Agreement, except as otherwise defined the reference to the Third
Credit Facilities Agreement, the Transaction Documents or any documents related
to the Third Credit Facilities Agreement or the Transaction Documents shall
include this Agreement.   1.3 From the Effective Date of this Agreement, any
terms or conditions in the Third Credit Facilities Agreement or the Transaction
Documents or any documents related to the Third Credit Facilities Agreement or
the Transaction Documents which contradict the terms amended by this Agreement,
then the terms under this Agreement shall prevail and the terms or conditions
under the Third Credit Facilities Agreement or the Transaction Documents or any
documents related to the Third Credit Facilities Agreement or the Transaction
Documents which contradict the terms of this Agreement shall no longer be
effective.

--------------------------------------------------------------------------------



2. Amendment

The Borrower, the Facility Agent, the Security Agent and the Creditors agree to
amend and revise the terms of the Third Credit Facilities Agreement as follows:

2.1 Certain definitions as appeared in Clause 1.1 of the Third Credit Facility
Agreement shall be supplemented, amended and/or revised as follows:   2.1.1 The
definition of “Repayment Schedule for Debt under the Long Term Facility” shall
be supplemented to Clause 1.1 of the Third Credit Facilities Agreement to read
as follows:  

“Repayment Schedule for Debt under the Long Term Facility” means the repayment
schedule for Debt under Long Term Facility under the conditions specified in
Clause 6.1 and Attachment 1 of this Agreement.

  2.1.2 The definition of “Excess Cash from Business Operation” shall be
supplemented to Clause 1.1 of the Third Credit Facility Agreement to read as
follows”   ““Excess Cash from Business Operation” means the excess cash which
will be calculated on a quarterly basis (excluding the balance which required to
be deposit in the Debt Service Reserve Account) based on the actual cash balance
as shown in the consolidated balance sheets of the Guarantor on the last day of
the relevant quarter which has been audited by the auditor or reviewed by the
authorized director of the Guarantor based on the 10-Q form (in case of first,
second and third quarters) subtracted by the following items (a) to (e) and the
Borrower will send the report of this calculation to each Creditor within forty
five (45) days after the last day of that quarter:

  (a) two (2) months of operating expense (excluding depreciation and other
non-cash items) based on the actual cash balance as shown in the previous
quarter plus or minus adjustment factors;   (b) two (2) months of production
cost (excluding depreciation and other cash items) based on the actual figures
of the previous quarter plus or minus adjustment factors;   (c) interest payment
on working capital facilities, import and export credit facility and Debt under
the Long Term Facility and an amount for principle repayment of Debt under the
Long Term Facility as prescribed in the Repayment Schedule for Debt under Long
Term Facility for the subsequent quarter;   (d) capital expenditure forecasted
for the subsequent quarter; and   (e) contingency expense in the amount equal to
five percent (5%) of the amount under items (a) and (b) above.

2.1.3 The definition of “Equity” as appeared in Clause 1.1of the Third Credit
Facilities Agreement shall be repealed and replaced to read as follows:  
“Equity” means the equity of the Borrower in case of maintaining ratio by the
Borrower or the equity of Innovex Group Companies in case of maintaining ratio
by the Guarantor which includes paid-up share capital, share premiums, reserves
and retained earnings.

--------------------------------------------------------------------------------



2.1.4 The definition of “Debt Service Reserve Account” as appeared in Clause 1.1
of the Third Credit Facilities Agreement shall be repealed and replaced to read
as follows:   “Debt Service Reserve Account” means Savings Account No.
xxx-x-xxxxx-x, an interest bearing account of the Borrower opened and maintained
with TMB Bank Public Company Limited, Phahon Yothin branch.   2.1.5 The
definition of “Availability Period for Long Term Facility” as appeared in Clause
1.1 of the Third Credit Facilities Agreement shall be repealed and replaced to
read as follows:   “Availability Period for Long Term Facility” means the period
commencing from the Effective Date of the Third Credit Facilities Agreement and
expiring on the Effective Date of the Supplemental Agreement to the Third Credit
Facilities Agreement. 2.1.6 The definition of “Grace Period” as appeared in
Clause 1.1 of the Third Credit Facilities Agreement shall be deleted.   2.1.7
The definition of “Facility” as appeared in Clause 1.1 of the Third Credit
Facilities Agreement shall be repealed and replaced to read as follows:  
“Facility” means the facility provided by the Creditors to the Borrower as
restructured under this Agreement”   2.1.8 The definition of “Long Term
Facility” as appeared in Clause 1.1 of the Third Credit Facilities Agreement
shall be repealed and replaced to read as follows:   “Long Term Facility” means
the facility in Baht provided by the Creditors to the Borrower for the purpose
as specified in Clause 2.2.   2.1.9 The definition of “Fifth Guarantee
Agreement” shall be supplemented to Clause 1.1 of the Third Credit Facility
Agreement to read as follows:  

“Fifth Guarantee Agreement” means the Fifth Guarantee Agreement issued by the
Guarantor to the Creditors in accordance with the form of Attachment 2;

  2.1.10 The definition of “Pledge of Right of Deposit Agreement” shall be
supplemented to Clause 1.1 of the Third Credit Facility Agreement to read as
follows:  

“Pledge of Right to Deposit Agreement” means the Pledge of Right to Deposit
dated 23 June 2008 between the Borrower and the Security Agent for the benefit
of the Creditors in relation to the deposit in the Debt Service Reserve Account
in the form specified in Attachment 3 of this Agreement.

  2.1.11 The definition of “Conditional Assignment of Right to Deposit
Agreement” shall be supplemented to Clause 1.1 of the Third Credit Facility
Agreement to read as follows:  

“Conditional Assignment of Right to Deposit Agreement” means the Conditional
Assignment of Right to Deposit Agreement dated 23 June 2008 between the Borrower
and the Security Agent for the benefit of the Creditors in relation to the
deposit in the Debt Service Reserve Account in the form specified in Attachment
4 of this Agreement.

--------------------------------------------------------------------------------



2.1.12 The definition of “Amended and Restated Second Credit Facilities
Agreement” as appeared in Clause 1.1 of the Third Credit Facilities Agreement
shall be repealed and replaced to read as follows:   “Amended and Restated
Second Credit Facilities Agreement” means the Amended and Restated Second Credit
Facilities Agreement between the Borrower, the Facility Agent, the Security
Agent and the Creditors dated 19 December 2006, the transaction documents under
this Agreement and any supplemental agreements to this Agreement.   2.1.13 The
definition of “Long Term Debt” as appeared in Clause 1.1 of the Third Credit
Facilities Agreement shall be repealed and replaced to read as follows:   “Long
Term Debt” means any debt that has a repayment maturity of not less than one
year of the Borrower in the case of ratio to be maintained by the Borrower or of
the Innovex Group Companies in the case of ratio to be maintained by the
Guarantor.   2.1.13 The definition of “Aggregate Debt” as appeared in Clause 1.1
of the Third Credit Facilities Agreement shall be repealed and replaced to read
as follows:   “Aggregate Debt” means all debts and obligations of the Borrower
in the case of ratio to be maintained by the Borrower or of the Innovex Group
Companies in the case of ratio to be maintained by the Guarantor at any time.  
2.1.14 The definition of “Debt under the Long Term Facility” shall be
supplemented to Clause 1.1 of the Third Credit Facility Agreement to read as
follows:   “Debt under the Long Term Facility” means Debt under the Long Term
Facility as prescribed in Clause 2.1   2.1.16 The definition of “Debt Service
Coverage Ratio” as appeared in Clause 1.1 of the Third Credit Facilities
Agreement shall be repealed and replaced to read as follows:   "Debt Service
Coverage Ratio" means the ratio of EBITDA divided by debt determined as at the
end of each twelve (12) months period of the Borrower's financial year in the
case of ratio to be maintained by the Borrower or of the Innovex Group Companies
in the case of ratio to be maintained by the Guarantor. For the purpose of this
definition, "debt" means the current portion of principal payable on all
outstanding Debt under the Long Term Facility for each twelve (12) months period
under this Agreement, debt under long term facility under the Supplemental
Agreement to the Amended and Restated Second Credit Facilities Agreement and
debt under any long term facility (if any) at that time and interest expenses on
the Debt under the Long Term Facility under this Agreement, debt under long term
facility under the Supplemental Agreement to the Amended and Restated Second
Credit Facilities Agreement and debt under any long term facility (if any)
become payable for the twelve (12) months period of the Borrower's financial
year in the case of ratio to be maintained by the Borrower or of the Innovex
Group Companies in the case of ratio to be maintained by the Guarantor except
interest expenses on short term loan of the Borrowr or Innovex Group Companies
(as the case may be).   2.1.17 The definition of “Interest Coverage Ratio” as
appeared in Clause 1.1 of the Third Credit Facilities Agreement shall be
repealed and replaced to read as follows:   “Interest Coverage Ratio” means the
ratio of EBITDA divided by interest determined as at the end of each twelve (12)
months period of the Borrower's financial year in the case of ratio to be
maintained by the Borrower or of the Innovex Group Companies in the case of
ratio to be maintained by the Guarantor. For the purpose of this definition,
"interest" means the current portion of interest expenses relevant to each
twelve (12) months period of the Borrower's financial year in the case of ratio
to be maintained by the Borrower or of the Innovex Group Companies in the case
of ratio to be maintained by the Guarantor.

--------------------------------------------------------------------------------



2.2 Clause 2.1 of the Third Credit Facilities Agreement shall be repealed and
replaced to read as follows:

  “2.1

Debt under the Long Term Facility the Borrower’s debt having with the Long Term
Creditors pursuant to the Long Term Facility which is restructured under this
Agreement under the terms and conditions of this Agreement. As at 31 March 2008,
the debt under the Long Term Facility is in the amount of Baht 375,066,968
(Three Hundred Seventy Five Million Sixty Six Thousand Nine Hundred and Sixty
Eight Baht)”

2.3 Clause 4.1 of the Third Credit Facilities Agreement shall be repealed and
replaced to read as follows:

  “4.1 From the Effective Date of the Supplemental Agreement to the Third Credit
Facilities Agreement the Borrower is no longer allowed to utilize the Long Term
Facility and the Creditors no longer have obligations in providing the Long Term
Facility to the Borrower pursuant to the Third Credit Facilities Agreement.”

2.4 Clause 5.1.4 of the Third Credit Facilities Agreement shall be repealed and
replaced to read as follows:

  “5.1.4 Interest for the Debt under the Long Term Facility

  The interest rate for the Debt under the Long Term Facility will be at the
rate of Average MLR minus one percent (Average MLR-1%) per annum of the amount
due under the Debt under the Long Term Facility calculated by the Facility Agent
on the Effective Date of this Agreement for the first Interest Period and for
the subsequent Interest Period shall be at the rate calculated by the Facility
Agent on the first day of the relevant Interest Period to be used for such
Interest Period.   For each Interest Period, the Borrower will pay interest for
the Debt under the Long Term Facility in compliance with the conditions in this
Agreement to the Facility Agent for the benefit of the Long Term Creditors
pursuant to its Proportion of Debt by payment within 10:00 a.m. (Bangkok time)
on the last Banking Day of each month under the calendar year.

2.5 Clause 6 of the Third Credit Facilities Agreement shall be repealed and
replaced to read as follows:

  “6.   Repayment and Prepayment   6.1 Debt under the Long Term Facility  

    The Borrower shall repay the Debt under the Long Term Facility to each Long
Term Creditor on the last Banking Day of each calendar month (for the total 48
installments) in accordance with Repayment Schedule for Debt under the Long Term
Facility commencing from the last Banking Day of October 2008 onwards.

  6.2 Before 10.00 a.m on each Repayment Date for Debt under the Long Term
Facility, the Borrower will repay the Debt under the Long Term Facility to the
Facility Agent for the benefit of the Long Term Creditors in accordance with the
condition of Clause 6.1 and in compliance with the Repayment Schedule for Debt
under the Long Term Facility.   6.3 After the Borrower has repaid the Debt under
the Long Term Facility, the Borrower may not utilize such repayment amount
again.

--------------------------------------------------------------------------------



  6.4   The Borrower is entitled to prepay the Debt under the Long Term Facility
in whole or in part on any Interest Payment Date before the Repayment Schedule
for Debt under the Long Term Facility in compliance with the following
conditions:

  (a) The Borrower has delivered the notice in writing specifying the intention
to prepay the Debt under the Long Term Facility by specifying the amount to be
prepaid and the date of such prepayment to the Facility Agent in advance not
less than thirty (30) Banking Days;   (b) Subject to Clause 7.1, the amount to
be partially prepaid will be in the amount of not less than Baht 5,000,000 (Five
Million Baht) or the integral multiple of Baht 5,000,000 (Five Million Baht)
except in the case that the amount to be prepaid is arisen from the Excess Cash
from Business Operation pursuant to Clause 11.4;   (c) The Borrower shall prepay
the Debt under the Long Term Facility together with interest calculated until
the date of such prepayment and any other amount which is due and payable under
this Agreement;   (d) The amount prepaid will firstly be used to pay the
expenses which are due under this Agreement. After that it will be used to pay
the fees and interest which are due and payable and the Debt under the Long Term
Facility in the inverse order of maturity and pursuant to the terms as specified
in Clause 6.2;   (e) On each prepayment date, the Borrower agrees to pay the
prepayment fee equal to two percent (2%) of the amount prepaid to the Facility
Agent for the benefit of the Long Term Creditors in compliance with their
Proportion of Debt in relation to the Debt under the Long Term Facility except
in the case where the prepayment money is obtained from the operation of the
Borrower, from any capital increase in the Borrower which occurs after two (2)
years from the Effective Date of this Agreement and/or from the Excess Cash from
Business Operation, in which case the Borrower shall not be responsible to pay
the prepayment fee.

  6.5   Any notices of prepayment given by the Borrower shall be irrevocable and
the Borrower shall be bound to make the prepayment in accordance with such
notice.   6.6 Except as otherwise clearly mentioned in this Agreement, the
Borrower is not entitled to prepay all or any part of the Debt under the Long
Term Facility. The Debt under the Long Term Facility, which is prepaid, shall
not be available for further drawdown.”

2.6 Clause 11.1.6 (b) of the Third Credit Facilities Agreement shall be repealed
and replaced to read as follows:

  “(b) as soon as they are available, (but in any event within forty five (45)
days) after the end of each quarter, copies of unaudited quarterly financial
statements of the Borrower and as soon as they are available, (but in any event
within forty five (45) days) after the end of the first, second and third
quarters, copies of the consolidated financial statement of the Guarantor based
on the 10-Q form for the first, second and third quarters and as soon as they
are available (but no later than one hundred and twenty (120) days) after the
end of the fourth quarter the 10-K annual report of the Guarantor for each year
during the term of this Agreement together with the cashflow statements and
sources and uses of funds in respect of such periods of the Borrower or the
Guarantor (as the case may be) for the number enough for all the Creditors
having ensured that they were prepared in accordance with accounting principles
and practices generally acceptable in Thailand (in the case of the Borrower) or
in the United States of America (in the case of the Guarantor) and gives in
conjunction with the notes thereto including the notes on changes in the
application of an accounting principles and practices (1) the financial
condition of the Borrower or the Guarantor as of the last day of such financial
period and (2) the result of the operation of the Borrower or the Guarantor for
the period of which they relate, having been prepared with the due care and
diligence in the case of the Borrower or accepted by the creditors of the
Guarantor in case of the Guarantor.”

--------------------------------------------------------------------------------



2.7 Clause 11.1.11 of the Third Credit Facilities Agreement shall be repealed
and replaced to read as follows:

  “11.1.11   The Borrower shall perform the followings:

  (a) The Borrower shall do all acts to have the Guarantor maintain the
following ratios based on the consolidated annual financial statements audited
by the Auditor acceptable to the Creditors:

  (1) the ratio of Aggregate Debt to Equity at the rate of not exceeding:  
(1.1) 12:1 for the year 2010; (1.2) 3:1 for the year 2011; and (1.3) 3:1 for the
year 2012 and as long as there is any Debt under this Agreement and/or
Transaction Documents outstanding.   (2) the ratio of Long Term Debt to Equity
at the rate of not exceeding:   (2.1) 1.5:1 for the year 2010; (2.2) 1.5:1 for
the year 2011; and (2.3) 1.5:1 for the year 2012 and as long as there is any
Debt under this Agreement and/or Transaction Documents outstanding.   (3) Debt
Service Coverage Ratio at the rate not less than:

  (3.1) 1.2:1 for the year 2009; (3.2) 1.2:1 for the year 2010; (3.3) 1.2:1 for
the year 2011; and

  (3.4) 1.2:1 for the year 2012 and as long as there is any Debt under this
Agreement and/or Transaction Documents outstanding.     (4) Interest Coverage
Ratio at the rate not less than:

  (4.1) 1.5:1 for the year 2009; (4.2) 2:1 for the year 2010; (4.3) 2:1 for the
year 2011; and

  (4.4) 2:1 for the year 2012 and as long as there is any Debt under this
Agreement and/or Transaction Documents outstanding.

  (b) The Borrower shall maintain the following ratios:

  (1) the Aggregate Debt to Equity ratio based on the unaudited quarterly
financial statements of the Borrower and the annual financial statement audited
by the Auditor acceptable to the Creditors at the rate of not exceeding:

  (1.1) 3:1 for the year 2008; and (1.2) 3:1 for the year 2009

--------------------------------------------------------------------------------



  (2) the Long Term Debt to Equity ratio based on the unaudited quarterly
financial statements of the Borrower and the annual financial statement audited
by the Auditor acceptable to the Creditors at the rate of not exceeding:

  (2.1) 1.5:1 for the year 2008; and (2.2) 1.5:1 for the year 2009.

  (3) the Debt Service Coverage Ratio based on the annual financial statement of
the Borrower audited by the Auditor acceptable to the Creditors at the rate of
not less than 1.2:1 for the year 2009.   (4) the Interest Coverage Ratio based
on the annual financial statement of the Borrower audited by the Auditor
acceptable to the Creditors at the rate of not less than 1.5:1 for the year
2009.   (5) the Return on Assets Ratio based on the annual financial statement
of the Borrower audited by the Auditor acceptable to the Creditors at the rate
of not less than:

  (5.1) 4% for the year 2008; (5.2) 4% for the year 2009; (5.3) 6% for the year
2010; (5.4) 6% for the year 2011; and

  (5.5) 6% for the year 2012 and as long as there is any Debt under this
Agreement and/or Transaction Documents outstanding.

The Creditors shall have the right to revise the ratios to be maintained and/or
the procedures to review the ratios maintained by the Borrower and/or the
Guarantor as the Creditors deem appropriate from time to time and the Borrower
shall strictly perform and shall do all acts to have the Guarantor strictly
performs it obligations as revised from time to time.”

2.8 Clause 11.1.15 of the Third Credit Facilities Agreement shall be repealed
and replaced to read as follows:

  “11.1.15   From the Effective Date of this Agreement until the Debt is paid in
full, the Borrower shall at all times keep funded the Debt Service Reserve
Account in advance with an amount at least equal to (1) the amount of interest
payments to the Creditors for the Debt under the Long Term Facility for the
subsequent three (3) Interest Periods and (2) the amount of principle payment to
the Creditors for the Debt under the Long Term Facility for the subsequent one
(1) Interest Period.”

2.9 The following terms shall be inserted to be Clause 11.1.16 of the Amended
and Restated Second Credit Facility Agreement to read as follows:

  “1.1.16   The Borrower shall deliver the monthly cash flow and performance
update of (1) the Borrower and (2) the Guarantor (which include the report on
cash flow and performance of the Innovex Group Companies) to each Creditor
within the last Banking Day of the subsequent month.”

--------------------------------------------------------------------------------



2.10 The following terms shall be inserted to be Clause 11.4 of the Third Credit
Facility Agreement to read as follows:

  “11.4

The Borrower shall use the Excess Cash from Business Operation to repay the debt
under the working capital facility and the import and export credit facility
which are due and payable within three (3) months from the last day of each of
the previous quarter and if there is any excess amount from the repayment of
debt under the working capital facility and the import and export credit
facility, such amount shall be used to repay the Debt under the Long Term
Facility in addition to the repayment as specified in Clause 6.1 and the
Attachment 1 of this Supplemental Agreement to the Third Credit Facilities
Agreement in inverse order of maturity.

  The Borrower shall make payment in relation to the Excess Cash from Business
Operation to the Creditors within sixty (60) days from the last day of the
relevant quarter.”

2.11 Clause 13 of the Third Credit Facilities Agreement shall be repealed and
replaced to read as follows:

  13. Security   The Borrower agrees to provide the Security as follows as the
security for the debt of the Borrower under the Third Credit Facilities
Agreement, the Amended and Restated Second Credit Facilities Agreement, the
Transaction Documents and any amendments to these agreements   13.1 The Borrower
shall pledge all the Equipment for the benefit of the Creditors under the
Equipment Pledge Agreement between the Borrower and the Security Agent for the
benefit of the Creditors, from time to time, as soon as practicable for the
pledge under the laws or upon request by the Security Agent or Creditors by
instructing the Security Keeper designated by the Facility Agent, the Security
Agent and the Creditors to control the said Equipment for the benefit of the
Creditors and after the Borrower has registered the mortgage of Registerable
Equipment in the name of the Creditors under the conditions of Clause 13.3 such
Registerable Equipment will be released from the pledge under this clause.  
13.2 Registerable Equipment of the Borrower to the Equipment Registrar, from
time to time, as soon as practicable under the laws or upon demand by the
Security Agent or Creditors and after the registration of the equipment the
Borrower must submit all documents which are the evidence of such ownership
registration in the equipment which is the original to the Security Agent for
the safe custody. The Borrower agrees to complete the mortgage registration of
all Registerable Equipment used to install relating to the operation and Project
within one (1) year after the Effective Date of this Agreement.

  13.3 The Borrower must register the mortgage of all of the Registerable
Equipment the ownership of which have already been registered pursuant to Clause
13.2, from time to time, under the form and substance satisfactory to the
Creditors as a security for the debt under this Agreement and the Transaction
Documents in which case the Borrower shall be responsible to pay for the fees
and expenses for such mortgage and after the registration of any Equipment the
Borrower shall deliver all the evidences (which is the original) relating to
such mortgage to the Security Agent for the benefit of the Creditors, provided
that before each registration of the mortgage of the Registerable Equipment, the
Borrower shall obtain all consents, licenses, permits or other similar type of
documents from any relevant governmental authority, agency, organization, board
(including the Board of Investment) or other person as necessary to mortgage
that Registerable Equipment.

--------------------------------------------------------------------------------



  13.4 In case the Borrower has additional land and/or building for the
operating of the Project, the Borrower shall mortgage such land and/or building
to the Creditors in the form and substance satisfactory to the Creditors in
which case the Borrower shall be responsible to pay for the fees and expenses
for such mortgage registration and after any mortgage registration, the Borrower
shall deliver all evidences (which is original) relating to such mortgage to the
Security Agent for the benefit of the Creditors.   13.5 Within 23 June 2008 the
Borrower shall enter into the Pledge of Right to Deposit Agreement and the
Conditional Assignment of Right to Deposit Agreement between the Borrower and
the Security Agent for the benefit of the Creditors and deliver the relevant
books in relation to the account to the Security Agent for the benefit of the
Creditors pursuant to the Pledge of Right of Deposit Agreement.   13.6 Within 23
June 2008 the Guarantor shall enter into the Fifth Guarantee Agreement for the
benefit of the Creditors.   13.7 The Borrower shall provide additional Security
as requested by the Creditors when the Creditors consider that the Security
provided by the Borrower to the Creditors under this Agreement or the
Transaction Documents are deteriorated or the value of such Security has been
diminished.

3. Continuity of Agreement   Except as amended and supplemented under this
Agreement, all terms and conditions under the Third Credit Facilities Agreement,
the Transaction Documents and any documents related to the Third Credit
Facilities Agreement and the Transaction Documents (including the provisions on
security) shall remain in full force and effect among the Borrower, the Facility
Agent, the Security Agent and the Creditors and this Agreement shall be deemed
as an integral part of the Third Credit Facilities Agreement and the Transaction
Documents. The provisions with respect to Representations and Warranties,
Affirmative Covenants and Negative Covenants including Event of Default which
must be performed or should not be performed as specified in the Third Credit
Facilities Agreement, the Transaction Documents and any agreements related to
the Third Credit Facilities Agreement and the Transaction Documents shall also
apply to this Agreement.     4. Effective Date of this Agreement   This
Agreement shall be effective from the Effective Date of this Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date specified above.

THE BORROWER:

INNOVEX (THAILAND)   LIMITED

/s/ Randy Acres____________________     

THE SECURITY AGENT:

TMB BANK PUBLIC COMPANY LIMITED

/s/ Siripong Sombutsiri____________________
(Mr. Siripong Sombutsiri)

--------------------------------------------------------------------------------



/s/ Saipin Thongkomol                                       
(Ms. Saipin Thongkomol)

THE FACILITY AGENT:
BANK OF AYUDHYA PUBLIC COMPANY LIMITED

/s/ Somsak Deemongkolsuk                          
(Mr. Somsak Deemongkolsuk)

THE CREDITORS:
TMB BANK PUBLIC COMPANY LIMITED

/s/ Subhak Siwaraksa                                        
(Mr. Subhak Siwaraksa)

/s/ Utoomphorn Kunakom                            
(Ms. Utoomphorn Kunakorn)

BANK OF AYUDHYA PUBLIC COMPANY LIMITED

/s/ Apinan Hornopparat                                      
(Mr. Apinan Hornopparat)

WITNESS:

/s/ Rochana Huntopap                                        
(Ms. Rochana Huntopap)

WITNESS:

/s/ Kiettirong Daowsook                           
(Mr. Kiettirong Daowsook)

--------------------------------------------------------------------------------



Attachment 1

Repayment Schedule for Debt under the Long Term Facility

No.

Repayment Date
for the Debt under
the Long Term
Facility Portion 1

(The last Banking
Day of each month)

 

Amount of
Repayment
(Baht)

Portion of
TMB Bank

Portion of Bank
of Ayudhya

1 October 2008

1,766,968

883,484 883,484 2 November 2008 1,700,000 850,000 850,000 3 December 2008
1,700,000 850,000 850,000 4 January 2009 1,700,000 850,000 850,000 5 February
2009 1,700,000 850,000 850,000 6 March 2009 1,700,000 850,000 850,000 7 April
2009 6,700,000 3,350,000 3,350,000 8 May 2009 6,700,000 3,350,000 3,350,000 9
June 2009 6,700,000 3,350,000 3,350,000 10 July 2009 6,700,000 3,350,000
3,350,000 11 August 2009 6,700,000 3,350,000 3,350,000 12 September 2009
6,700,000 3,350,000 3,350,000 13 October 2009 6,700,000 3,350,000 3,350,000 14
November 2009 6,700,000 3,350,000 3,350,000 15 December 2009 6,700,000 3,350,000
3,350,000 16 January 2010 6,700,000 3,350,000 3,350,000 17 February 2010
6,700,000 3,350,000 3,350,000 18 March 2010 6,700,000 3,350,000 3,350,000 19
April 2010 6,700,000 3,350,000 3,350,000 20 May 2010 6,700,000 3,350,000
3,350,000 21 June 2010 6,700,000 3,350,000 3,350,000 22 July 2010 6,700,000
3,350,000 3,350,000 23 August 2010 6,700,000 3,350,000 3,350,000 24 September
2010 6,700,000 3,350,000 3,350,000 25 October 2010 9,100,000 4,550,000 4,550,000
26 November 2010 9,100,000 4,550,000 4,550,000 27 December 2010 9,100,000
4,550,000 4,550,000 28 January 2011 9,100,000 4,550,000 4,550,000 29 February
2011 9,100,000 4,550,000 4,550,000 30 March 2011 9,100,000 4,550,000 4,550,000
31 April 2011 9,100,000 4,550,000 4,550,000 32 May 2011 9,100,000 4,550,000
4,550,000 33 June 2011 9,100,000 4,550,000 4,550,000 34 July 2011 9,100,000
4,550,000 4,550,000 35 August 2011 9,100,000 4,550,000 4,550,000 36 September
2011 9,100,000 4,550,000 4,550,000 37 October 2011 11,100,000 5,550,000
5,550,000 38 November 2011 11,100,000 5,550,000 5,550,000 39 December 2011
11,100,000 5,550,000 5,550,000 40 January 2012 11,100,000 5,550,000 5,550,000 41
February 2012 11,100,000 5,550,000 5,550,000 42 March 2012 11,100,000 5,550,000
5,550,000 43 April 2012 11,100,000 5,550,000 5,550,000 44 May 2012 11,100,000
5,550,000 5,550,000 45 June 2012 11,100,000 5,550,000 5,550,000 46 July 2012
11,100,000 5,550,000 5,550,000 47 August 2012 11,100,000 5,550,000 5,550,000 48
September 2012 12,900,000 6,450,000 6,450,000   Total 375,066,968 187,533,484
187,533,484



